Case: 13-10572    Date Filed: 08/29/2013   Page: 1 of 2


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 13-10572
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 6:12-cr-00132-ACC-TBS-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

ERIC SLEDGE,

                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                (August 29, 2013)

Before TJOFLAT, HULL and JORDAN, Circuit Judges.

PER CURIAM:


      Charles E. Taylor, appointed counsel for Eric Sledge in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and
              Case: 13-10572     Date Filed: 08/29/2013   Page: 2 of 2


filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel=s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel=s motion to withdraw is GRANTED, and Sledge’s conviction and

sentence are AFFIRMED.




                                         2